              Case 2:20-cv-01046-TSZ Document 7 Filed 07/17/20 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          In re:
 8
          ANDREW L. TURNER,
 9
          Debtor.
10

11                                                        C20-1046 TSZ
          JOHN S. PETERSON,
12                                                        MINUTE ORDER
                                Plaintiff,
13
               v.
14
          GERIATRIC PROTECTION TRUST,
          et al.,
15
                                Defendants.
16

17        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
18
          (1)    Defendants Geriatric Protection Trust’s, Worldwide Geriatrics Limited
19 Partnership’s, Global Geriatrics, LLC’s, and Arco Trust’s motion for partial withdrawal
   of reference, docket no. 1, is GRANTED in part and DEFFERED in part as follows:
20                 (a)    The Bankruptcy Court shall retain jurisdiction over this action for
           pretrial matters. If and when a dispositive ruling is necessary, the Bankruptcy
21         Court will issue a report and recommendation to this Court.
22

23

     MINUTE ORDER - 1
             Case 2:20-cv-01046-TSZ Document 7 Filed 07/17/20 Page 2 of 2



 1                (b)    Defendant’s motion for partial withdrawal of reference is otherwise
          DEFERRED, and this matter is STAYED pending further proceedings before the
 2        Bankruptcy Court. On or before December 31, 2020, counsel shall file a joint status
          report concerning the progress of proceedings before the Bankruptcy Court.
 3
                  (c)    If a trial becomes necessary, the Bankruptcy Court may file an
 4        appropriate report and recommendation, and the parties shall file a joint status
          report indicating the nature of the claims and when they anticipate being prepared
 5        for trial.

          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 6 record.

 7        Dated this 17th day of July, 2020.

 8
                                                    William M. McCool
 9                                                  Clerk

10                                                  s/Karen Dews
                                                    Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
